 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JASON TORANTO,                                      Case No. 16cv1709-JAH (NLS)
12                                      Plaintiff,
                                                         ORDER DENYING EX PARTE
13   v.                                                  MOTIONS FOR LEAVE TO FILE
                                                         SUR-REPLY IN FURTHER
14   DANIEL JAFFURS, et al.,
                                                         OPPOSITION (Doc. Nos. 335, 336) AS
15                                   Defendants.         MOOT
16
17         Plaintiff filed ex parte motions for leave to file sur-replies in further opposition to
18   Defendant Dr. Jaffurs and Rady’s motions for summary judgment. See Doc. Nos. 335,
19   336. On September 13, 2019, this Court issued an Order denying Defendants’ motions for
20   summary judgment (Doc. Nos. 275, 288, 289, 291). See Doc. No. 361. Accordingly, IT
21   IS HEREBY ORDERED that Plaintiff’s ex parte motions (Doc. Nos. 335, 336) for leave
22   to file sur-replies in further opposition to the motions for summary judgment are DENIED
23   as moot.
24         IT IS SO ORDERED.
25   DATED: September 16, 2019
26                                                   _________________________________
27                                                   JOHN A. HOUSTON
                                                     United States District Judge
28

                                                     1
                                                                                    16cv1709-JAH (NLS)
